DETAILED ACTION
Remarks
The instant application having Application Number 17/324,429 filed on May 19, 2021 has a total of 8 claims pending in the application; there are 1 independent claims and 7 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 7/09/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Continuation Statement
This patent application is a continuation of U.S. Application No. 15/214,985, filed July 20, 2016, now U.S. Patent #11,042,506.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US Patent No. 11,036,769.  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Patent No. 11,042,506 claim 7
Instant Application No. 17/324,429 claim 1
7. A method comprising: 
accessing, by a computing device over one or more networks, a plurality of data stores to identify files of network data to be evaluated for policy compliance; 
grouping, by the computing device, 
identified files of network data based on one or more file characteristics associated with the network data; 
identifying, by the computing device, a data schema associated with the identified files, wherein the identifying further comprises: 
determining a position of the data schema in the identified files of network data, and generating a confidence score for identification of the data schema based on pattern matching that evaluates content of the position in the identified files of network data; 
determining a policy rule that applies to the identified files of network data associated with the data schema; 
scanning only a portion of at least one file in the identified files of network data that corresponds with the position of the data schema to determine a violation of the policy rule; and 
generating a report of compliance with the policy rule for the portion of file data scanned.
1. A method comprising: 
evaluating network data to generate one or more groupings for the network data based on file type of the network data; 
applying data identification rules to identify at least one data schema from file data of the one or more groupings;
determining one or more policy rules that apply to content of the at least one data schema; 
scanning at least one file from the file data of the one or more groupings to determine compliance with the one or more policy rules; and 
generating, for the at least one file scanned, a report of compliance with the one or more policy rules.


Table 1
As exemplarily illustrated in Table 1 above, both are directed to compliance violation detection. Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in Patent No. 11,042,506 as the differences between them would not change the scope of the invention.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The feature signals in the sentence "generating a confidence score ... based on pattern matching that evaluates content of the position using one or more signals" in claim 6 is not clear. The feature "signals" is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers.  Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.
For examination purposes, all claim interpretation is predicated upon the broadest reasonable interpretation of the claim terms which would be fairly conveyed to one of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of acts (i.e., process) of evaluating network data, applying data identification rules to identify data, scanning data to determine compliance with rules and generating report of compliance.  Thus, the claim is directed to a process, which is one of the statutory categories of invention.   
The limitations of evaluating network data, applying data identification rules to identify data, scanning data to determine compliance with rules and generating report of compliance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “evaluating”, “applying”, “determining”, “scanning” and “generating” in the context of this claim encompasses the user thinking that the collected data/information have been manipulated and generated based on certain rules or determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform “evaluating”, “applying”, “determining”, “scanning” and “generating” steps. The processor in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform “evaluating”, “applying”, “determining”, “scanning” and “generating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
With respect to the dependent claims 2-8, the claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zoppas et al. (US Patent No. 7,996,373, ‘Zoppas’, hereafter, provided by the Applicant’s IDS).

Regarding claim 1, Zoppas teaches a method comprising: 
evaluating network data to generate one or more groupings for the network data (figure 7, 706, column 18, lines 24-41, "processing logic combines matching tuple sets from content fragments and groups the combined matching tuple sets by row numbers") based on file type of the network data (Zoppas, Col 14, lines 22-24, "The DCM detection technique may include various types of detection method [...] such as file type"); 
applying data identification rules to identify at least one data schema from file data of the one or more groupings (Zoppas, Col 18, lines 41-49, Fig. 7, 708, 710, “processing logic combines the matching tuple sets found for all the content fragments (block 704) and then groups the combined matching tuple sets by row numbers into groups L (block 706). As a result, each group L (referred to herein as an accumulator) contains matching tuple sets that all have the same column number, i.e., the matching tuple sets in each group L correspond to fragments of the source data that all appear to be from the same row in the database.  Further, processing logic sorts the groups L by the number of matching tuple sets contained in each group (block 708) and, in one embodiment, selects those groups that have tuple sets with distinct column numbers (block 710). Afterwards, processing logic determines whether any of the selected groups satisfy policy parameters (block 712)”),
determining one or more policy rules that apply to content of the at least one data schema (Zoppas, Col 18, lines 50-55, figure 7, 708, 710, “processing logic combines the matching tuple sets found for all the content fragments (block 704) and then groups the combined matching tuple sets by row numbers into groups L (block 706). As a result, each group L (referred to herein as an accumulator) contains matching tuple sets that all have the same column number, i.e., the matching tuple sets in each group L correspond to fragments of the source data that all appear to be from the same row in the database.  Further, processing logic sorts the groups L by the number of matching tuple sets contained in each group (block 708) and, in one embodiment, selects those groups that have tuple sets with distinct column numbers (block 710). Afterwards, processing logic determines whether any of the selected groups satisfy policy parameters (block 712)”);
scanning at least one file from the file data of the one or more groupings to determine compliance with the one or more policy rules (Zoppas, Col 6, line 8, "detect whether the data repository violates a policy" and Fig. 1, detection engine 128,); and
generating for the at least one file scanned, a report of compliance with the one or more policy rules (Zoppas, Col 13, lines 37-52, "the violation is reported using a format such as XML, PDF"). 
Regarding claim 2, Zoppas teaches further comprising recursively discovering the network data, wherein the network data is one or more selected from a group consisting of: data stored in one or more data stores of a distributed network, data received at a firewall, data stored on a client computing device, and data from an application executing on the client computing device (The scan agent and data repositories,  Zoppas, Col 9, lines 20-67, Figs. 3B and 4).
Regarding claim 3, Zoppas teaches wherein the scanning further comprises scanning a most recent file from the file data of the one or more groupings to determine compliance with the policy rules (Zoppas, Col 20, lines 25-47). 
Regarding claim 4, Zoppas teaches wherein the scanning further comprises scanning at least one file of the file data that has a date that exceeds a retention policy for a policy rule that is applicable to the at least one schema (the embodiments described herein may be used to identify aged or outdated confidential documents unnecessarily stored in unexpected places within the organization … policy, to reduce proliferation of confidential data across file servers, … and measure data loss risk, Zoppas, Col 20, lines 25-47). 
Regarding claim 5, Zoppas teaches wherein the applying data identification rules further comprises determining a position of the at least one schema in the file data of the one or more groupings (Zoppas, Col 20, lines 25-47).25Docket No. 14917.2854US01/359958.01 
Regarding claim 6, Zoppas teaches wherein the applying of the data identification rules to identify the at least one data schema further comprises generating a confidence score for identification of the at least one data schema based on pattern matching that evaluates content of the position using one or more signals (Zoppas, Col 14, lines 22-57). 
Regarding claim 7, Zoppas teaches wherein the scanning further comprises scanning, for the one or more groupings, a portion of the at least one file that corresponds with the position of the at least one data schema to which a policy rule applies (Zoppas, Col 20, lines 25-47). 
Regarding claim 8, Zoppas teaches further comprising executing at least one action to remediate a compliance violation identified in the reporting, wherein the at least one action is one or more selected from a group consisting of: requesting a data owner of the at least one file to remedy the compliance violation, scrubbing the at least one file to remedy the one or more compliance violations, and deleting the at least one file that includes the compliance violation (Zoppas, Col 13, line 53 – Col 14, line 2).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168